Citation Nr: 1607317	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability. (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to February 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's April 2011 VA psychological examination, the examiner stated that she could not provide an opinion as to whether the Veteran's depression is related to service because the separation and enlistment examination reports are unavailable.  During the examination, the Veteran stated that he was treated after service at the Brecksville, Ohio campus of the Cleveland VA Medical Center, Resurrection Ranch and at the Orlando Union Rescue Mission.  The Veteran's fiancé added in a written statement that the Veteran sought post-service treatment  at Brecksville for depression and was diagnosed with PTSD.  

As treatment records from these facilities are not associated with the file, an attempt should be made to obtain the records.  Updated VA mental health records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, the Veteran reported to the VA examiner that he was seen in service   in 1983 for depression and drinking, reportedly in Japan.  As such records are not generally included with service treatment records, a request for such records should be made.

Finally, the Board notes that the claim for a TDIU is inextricably intertwined     with the Veteran's psychiatric claim and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication    of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).
  
Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses   of all private mental health providers who have treated him after service, to include Resurrection Ranch and the Orlando Union Rescue Mission.  After securing any necessary releases, the AOJ should request any relevant records identified.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Request the Veteran's treatment records from the Cleveland VA Medical Center dating, to include records from the Brecksville campus beginning in 1992.  Also request VA mental health records dating from September 2013 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Request in-service mental health treatment records (reportedly treatment in Japan in 1983) through official sources.  If additional information from the Veteran is needed, such should be requested.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

4. If additional evidence is received in response to the above, a new VA mental disorders examination should be scheduled to obtain an opinion as to whether any current psychiatric disability is at least as likely as not related to service.  The examiner must explain the reasoning for the opinions provided.

5. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




